         Case 1:19-cr-10080-NMG Document 1659 Filed 12/04/20 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                     No. 1:19-CR-10080-NMG

 GREGORY COLBURN et al.,

                   Defendants


                    JOINT RESPONSE TO COURT NOTICE (DKT. 1648)

         Defendants Gamal Abdelaziz, John Wilson, Homayoun Zadeh, and Robert Zangrillo (“the

defendants”) and the government respectfully submit this joint response to the Court’s November

25, 2020 Notice (Dkt. 1648).

         The parties are mindful of the Court’s desire to try this case expeditiously. The parties

share that desire and seek a realistic trial date as soon as practicable. The motion to continue the

current date was filed only after extensive discussions about finding a date that would allow the

parties to safely prepare their witnesses, and to have those witnesses testify, in a courtroom that

can accommodate the parties, the witnesses, and their counsel. The parties believe that September

2021 is a date that is likely to hold, and that a continuance to that date would be reasonable in light

of the ongoing pandemic and because of issues specific to this case that are not present in other

cases tried or scheduled for trial during the pandemic, including the fact that there are four

defendants and that almost all of the witnesses are from outside of Massachusetts. 1

         In response to the Court’s specific questions:



         1
         As previously noted, the parties have proposed June 2021 as an earlier alternative, though
one that is less preferable given that it does not avoid all the concerns set forth herein.
        Case 1:19-cr-10080-NMG Document 1659 Filed 12/04/20 Page 2 of 8




        First, the Court asked why discovery and trial preparation cannot be adequately

accomplished by video conference. The parties agree that videoconferencing may be adequate to

prepare certain out-of-state witnesses whose testimony is limited in scope, and/or does not involve

numerous exhibits. The government estimates that there are at least half a dozen witnesses it could

prepare in this manner. In this case, however, many witnesses—all of whom reside out of state—

are expected to testify at length on direct and cross-examination.2 Their testimony will involve

hundreds of exhibits, including documents and audio recordings. The parties respectfully submit

that videoconferencing is not an adequate substitute for in-person preparation of such witnesses.

It cannot, for instance, replace the nonverbal cues between lawyers and clients (or lawyers and co-

counsel), which can be just as important as the words spoken, but are missed when communicating

via video. It likewise hampers lawyers’ ability to pick up on nonverbal cues from witnesses. It

imposes heightened burdens on witnesses—including third-party civilian witnesses—by

increasing the amount of time needed to prepare due to unavoidable communication lags and other

technological issues, as well as the fact that presenting exhibits to a witness remotely, or playing

audio remotely, can be cumbersome.3 Thus, while videoconferencing has allowed some cases in

this district to proceed, it is substantially more difficult in a case involving as many witnesses,

exhibits, defendants and attorneys as this one. And no case has, to date, required preparing the

majority of trial witnesses via videoconference, as this one would. 4


        2
            The defendants may also testify, and any such testimony would likely also be extensive.
        3
        Emailing or sending exhibits to witnesses in advance would help but it does not solve the
problem, particularly given that witnesses may not be able to have even their own counsel present
with them in person to orient them to the documents.
    4
      The defendants anticipate that a February trial date may prompt witnesses from California
and other states to seek to avoid receiving trial subpoenas and then move to quash on the grounds
of their age or medical vulnerabilities or that of their families, given that appearance at trial will
require cross-country round-trip air travel and both Massachusetts and California currently require
travelers entering from other states to quarantine for 14 days upon arrival. The defendants also

                                                  2
        Case 1:19-cr-10080-NMG Document 1659 Filed 12/04/20 Page 3 of 8




        Second, the Court has asked how many people associated with this case are 65 years old

or older. The answer is multiple. Attorneys for defendants Abdelaziz and Zangrillo are over 70

years old. Several likely witnesses and/or their attorneys are also over 65 years old, including

those set forth in the accompanying ex parte declarations. The parties do not know how many

witnesses reside with other adults over 65 years old, or with otherwise vulnerable family members.

Other attorneys associated with this case, on both sides, have conditions, or immediate family

members with conditions, that the CDC classifies as creating an increased risk for severe illness,

hospitalization, or death from COVID-19. As set forth in the accompanying sealed and ex parte

declarations from defense attorneys, counsel are currently following the direction of the public

health authorities in this regard.

        The defendants acknowledge and respect that the Court is willing to try this case with

appropriate precautions, but note that proper preparation for and participation in a four-defendant

criminal trial from a witness’s or attorney’s perspective requires a significant amount of close

contact with others. These risks are even more significant in a multi-defendant trial that is likely

to last four or five weeks—and perhaps longer, depending on the length of any defense cases and

whether any of the defendants choose to testify—in a closed courtroom.              The defendants

respectfully state that they are not willing to have any of their attorneys withdraw from the case to

accommodate an earlier trial date, and that requiring withdrawal of counsel based on age or

underlying medical conditions, or setting the trial date in a manner that forces counsel of advanced




have significant concerns about their ability to adequately defend their clients during trial given
current restrictions such as social-distancing and masking that will make real-time
communications with clients and co-counsel difficult if not impossible. The defendants
respectfully suggest that these issues raise substantial implications for the defendants’ Sixth
Amendment rights to effective assistance of counsel, especially in the context of a multi-defendant
trial.

                                                 3
        Case 1:19-cr-10080-NMG Document 1659 Filed 12/04/20 Page 4 of 8




age or with underlying medical conditions to withdraw, would have serious implications for the

defendants’ Sixth Amendment rights. 5 To the extent possible, the government seeks to avoid

creating additional appellate issues in this regard.

       Third, the Court noted that the parties will each be limited to two attorneys, with paralegals

and support staff in another courtroom. Even with such restrictions, however, and assuming only

two alternate jurors—a number that is likely insufficient in a case such as this one—there is no

courtroom of which the parties are aware that could accommodate 30 or more individuals while

adhering to social distancing protocols. 6

       In addition, the government respectfully submits that further severing the case into two-

defendant trial groupings would not wholly address the problem, because it would still require that

the remaining defendants be tried at a later date.       Moreover, the government submits that

severance—as compared to a seven-month delay—is not in the public interest. Should the Court

sever the defendants in this trial and the six remaining in the April trial, the result would be as

many as five trials in this case. Even if some defendants plead guilty—a prospect that is unlikely

as to the four remaining defendants in this trial—there would necessarily be multiple trials,

imposing a far greater burden on the witnesses, the Court, the government, and the public (via jury

selection) than a continuance of several months.




       5
          See United States v. Gonzalez-Lopez, 548 U.S. 140 (2006) (Scalia, J.) (“Where the right
to be assisted by counsel of one's choice is wrongly denied, therefore, it is unnecessary to conduct
an ineffectiveness or prejudice inquiry to establish a Sixth Amendment violation. Deprivation of
the right is ‘complete’ when the defendant is erroneously prevented from being represented by the
lawyer he wants...”).
       6
          The defendants note that the public will not be able to observe the proceedings in-person
and that the exclusion of family members from the courtroom will seriously prejudice them.

                                                   4
        Case 1:19-cr-10080-NMG Document 1659 Filed 12/04/20 Page 5 of 8




        Fourth, the defendants note that jury selection will be more difficult in this case given the

substantial media attention that the case has received. 7

        Finally, the Court noted that the motion did not provide a supporting citation for the

proposition that COVID-19 will have abated by September 2021. The parties acknowledge that

there is no date certain by which the pandemic will end. However, public health officials have

made clear that an effective COVID vaccine is likely to be widely available to adults in the United

States by late spring of 2021. In a November 19, 2020 interview, the Director of the National

Institute of Allergy and Infectious Diseases, Dr. Anthony Fauci, stated: “I think we’re going to

have some degree of public health measures together with the vaccine for a considerable period of

time. But we’ll start approaching normal—if the overwhelming majority of people take the

vaccine—as we get into the third or fourth quarter [of 2021].”8 Similarly, a recent report from

McKinsey & Company stated:

        The positive readouts from the vaccine trials mean that the United States will most likely
        reach an epidemiological end to the pandemic (herd immunity) in Q3 or Q4 2021. An
        earlier timeline to reach herd immunity—for example, Q1/Q2 of 2021—is now less likely,
        as is a later timeline (2022).9

        For the foregoing reasons, it is reasonable to assume that the parties (and witnesses) will

be able to be fully vaccinated by the summer, thus allowing one or two months for counsel to meet

with witnesses and prepare for a September trial. Such a schedule would be consistent with the


        7
         The defendants reserve their rights with respect to Constitutional challenges to the current
jury selection process.
        8
        Elisabeth Rosenthal, When Will We Throw Our Masks Away? I asked Dr. Fauci, New
York Times (Nov. 19. 2020).
    9
       https://www.mckinsey.com/industries/healthcare-systems-and-services/our-insights/when-
will-the-covid-19-pandemic-end#. The defendants separately note that, as recent news reports
suggest, it is possible that the vaccine will be widely distributed by June but it is currently unclear
whether both doses (given three or four weeks apart) will be distributed by June, or whether the
population will have had time to develop sufficient antibodies from the vaccinations by June.

                                                  5
        Case 1:19-cr-10080-NMG Document 1659 Filed 12/04/20 Page 6 of 8




deadlines for reciprocal pretrial disclosures and in limine motions contemplated by the Court’s

pretrial scheduling order. And, importantly, the parties expect that a September date is realistic

and will hold, and they do not expect to seek additional continuances. 10 The parties note that they

do not seek a delay for delay’s sake, or for some tactical or strategic purpose. The parties share

with the Court a desire and a willingness to try this case as soon as is reasonably practical and

safely possible. The parties respectfully submit, however, that the earliest, most realistic such date

is September 2021.

Dated: December 4, 2020

                                      Respectfully submitted,

       ANDREW E. LELLING                              /s/ Brian T. Kelly
       United States Attorney                         Brian T. Kelly (BBO No. 549566)
                                                      Joshua C. Sharp (BBO No. 681439)
By:     /s/ Stephen E. Frank                          Lauren M. Maynard (BBO No. 698742)
       /s/ Karin M. Bell                              NIXON PEABODY LLP
      JUSTIN D. O’CONNELL                             53 State Street
      LESLIE A. WRIGHT                                Boston, MA 02109
      KRISTEN A. KEARNEY                              617-345-1000
      KARIN M. BELL                                   bkelly@nixonpeabody.com
      STEPHEN E. FRANK                                jsharp@nixonpeabody.com
                                                      lmaynard@nixonpeabody.com

                                                      Robert Sheketoff (BBO No. 457340)
                                                      One McKinley Square
                                                      Boston, MA 02109
                                                      617-367-3449

                                                      Counsel for Gamal Abdelaziz




       10
           The government is cognizant that there is currently also an April trial scheduled in this
case and that the arguments set forth here may also apply to that trial. However, the government
submits that a continuance of the April trial is premature at this time. Some of the defendants in
that trial may yet choose to resolve the charges, which in the government’s view, could permit the
proceedings to be reconsolidated.

                                                  6
Case 1:19-cr-10080-NMG Document 1659 Filed 12/04/20 Page 7 of 8



                                   /s/ Martin G. Weinberg
                                   Martin G. Weinberg
                                   Mass. Bar No. 519480
                                   20 Park Plaza, Suite 1000
                                   Boston, MA 02116
                                   (617) 227-3700
                                   owlmgw@att.net

                                   Matthew L. Schwartz (pro hac vice)
                                   BOIES SCHILLER FLEXNER LLP
                                   55 Hudson Yards
                                   New York, NY 10001
                                   Tel.: (212) 446-2300
                                   E-mail: mlschwartz@bsfllp.com

                                   Counsel for Robert Zangrillo

                                   /s/ Michael Kendall
                                   Michael Kendall (BBO # 544866)
                                   Yakov Malkiel (BBO # 689137)
                                   WHITE & CASE LLP
                                   75 State Street
                                   Boston, MA 02109-1814
                                   Telephone: (617) 979-9310
                                   michael.kendall@whitecase.com
                                   yakov.malkiel@whitecase.com

                                   Andrew E. Tomback (pro hac vice)
                                   McLAUGHLIN & STERN LLP
                                   260 Madison Ave.
                                   New York, NY 10016
                                   Telephone: (212) 455-0438
                                   atomback@mcloughlinstern.com

                                   Counsel for John Wilson

                                   /s/ Tracy A. Miner
                                   Tracy A. Miner (BBO No. 547137)
                                   Megan A. Siddall (BBO No. 568979)
                                   MINER ORKAND SIDDALL LLP
                                   470 Atlantic Ave, 4th Floor
                                   Boston, MA 02110
                                   Tel.: (617) 273-8377
                                   tminer@mosllp.com
                                   msiddall@mosllp.com

                                   Counsel for Homayoun Zadeh

                               7
        Case 1:19-cr-10080-NMG Document 1659 Filed 12/04/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the forgoing was filed electronically on December 4, 2020, and
thereby delivered by electronic means to all registered participants as identified on the Notice of
Electronic Filing.


                                                            /s/ Joshua C. Sharp
                                                            Joshua C. Sharp
